
	
		I
		112th CONGRESS
		2d Session
		H. R. 4126
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Cohen (for
			 himself, Ms. Norton,
			 Ms. Moore,
			 Mr. Jackson of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Ellison, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  require each voter registration agency in a State which requires an individual
		  to present a government-issued photo identification as a condition of voting in
		  an election for Federal office to provide such an identification without charge
		  upon request to any such individual who does not otherwise possess one, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voter ID Accessibility Act of 2012.
		2.Requiring states with
			 photo identification requirement for voting to provide identification to
			 individuals without identification
			(a)RequirementSection 7 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–5) is amended by adding at the end
			 the following new subsection:
				
					(e)Provision of
				photo identification by states requiring photo identification as condition of
				votingIf a State has in
				effect a requirement that an individual present a government-issued photo
				identification as a condition of voting in an election for Federal office held
				in the State (or, in the case of an individual who wishes to vote by mail in
				such an election, a copy of a government-issued photo identification)—
						(1)in the case of an individual who is an
				applicant to register to vote in the State, each voter registration agency in
				the State shall, at the time the agency provides the individual with a voter
				registration application form, notify the individual of such requirement and
				provide the individual with such an identification without charge upon
				request;
						(2)in the case of an individual who is
				registered to vote in the State but does not otherwise possess such an
				identification, the State shall, at such time and in accordance with such
				procedures as the State may require, notify the individual of such requirement
				and provide the individual with such an identification without charge upon
				request, so long as the State provides the individual with reasonable
				opportunities to obtain the identification prior to the date of the election;
				and
						(3)in the case of an
				individual who requests that a voter registration agency provide the individual
				with such an identification under paragraph (1) or paragraph (2), the State
				shall provide the individual with such assistance without charge upon request
				as may be necessary to enable the individual to obtain and process any
				documentation necessary to obtain the
				identification.
						.
			(b)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 elections held on or after the 90-day period which begins on the date of the
			 enactment of this Act.
			
